DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including removing the buried insulating layer, the second semiconductor layer, and a portion of the first stack on the second region using a mask pattern to expose the first semiconductor layer; forming a base layer on an exposed second region and a second stack in which a plurality of second sacrificial layers and a plurality of second channel layers are alternately stacked on the base layer; and wherein each of the plurality of first channel layers has a first crystallographic orientation, and each of the plurality of second channel layers has a second crystallographic orientation different from the first crystallographic orientation, as disclosed in Claim 1.
In the instant case, Balakrishnan et al. (US 9,472,555) disclose a nanosheet CMOS with hybrid orientation, wherein a first semiconductor material having a first crystallographic orientation and a first device region and a second device region. First vertically stacked and suspended nanosheets of semiconductor channel material of the first crystallographic orientation are located above the substrate and within the first device region. Second vertically stacked and suspended nanosheets of semiconductor channel material of a second crystallographic orientation are located above the substrate and within the second device region. In order to have two different orientations, bonding two substrates with different orientations, then forming a mask 15 over a second device region 102 and removing the second substrate 12 from a first device region 100. As shown, a portion of the second substrate 12 that is present directly beneath the mask 15 remains in the second device region 102. The portion of the second substrate 12 that remains in the second device region 102 can be referred to herein as a second substrate portion 12R.
Shin et al. (US 2008/0023769) disclose a semiconductor device having selectively tensile stressed gate electrodes and methods of fabricating the same, wherein a gate electrode is disposed on the active region. An isolation region adjoins the active region, and is recessed with respect to a top surface of the active region underlying the gate electrode. The isolation region may be recessed a depth substantially equal to a height of the gate electrode. In some embodiments, the gate electrode is configured to support current flow through the active region along a first direction, and a tensile stress layer covers the gate electrode and is configured to apply a tensile stress to the gate electrode along a second direction perpendicular to the first direction. The tensile stress layer may cover the recessed isolation region and portions of the active region between the isolation region and the gate electrode.
Furthermore, Chang et al. (US 2013/0153993) disclose a hybrid CMOS device and a method of making the same, wherein the method includes providing a semiconductor on insulator substrate comprising a semiconductor substrate, a buried insulating layer and a top semiconductor layer; providing a material stack on top of the top semiconductor layer, the material stack including alternating layers of semiconductor material and sacrificial material, wherein the bottommost layer of the patterned material stack is the top semiconductor layer of the semiconductor on insulator substrate; providing a hard mask over the patterned material stack; blocking the hard mask and material stack in a first portion of the semiconductor structure; removing the hard mask, material stack and buried insulating layer in a second portion of the semiconductor structure to expose the semiconductor substrate; regrowing a semiconductor layer on the semiconductor substrate in the second portion of the semiconductor structure; patterning the hard mask to form a plurality of hard mask structures in the first portion of the semiconductor structure; forming a dummy gate over a central portion of each of said plurality of hard mask structures in the first portion of the semiconductor structure and over a central portion of the semiconductor layer in the second portion of the semiconductor structure; forming a sacrificial material layer abutting the dummy gates in the first and second portions of the semiconductor structure; removing the dummy gates to form a trench in the sacrificial material layer of each of the first and second portions of the semiconductor structure to expose the central portion of each of said plurality of hard mask structures in the first portion of the semiconductor structure and the central portion of the semiconductor layer in the second portion of the semiconductor structure; blocking the second portion of the semiconductor structure; etching a plurality of fins within the trench in the patterned material stack in the first portion of the semiconductor structure using the plurality of patterned hard masks as an etch mask; removing the plurality of patterned hard masks in the first portion of the semiconductor structure; removing each layer of sacrificial material within the trench in the first portion of the semiconductor structure to form a plurality of vertically stacked and vertically spaced apart semiconductor nanowires within the trench in the first portion of the semiconductor structure; and filling the trenches in the first and second portions of the semiconductor structure with a gate region.
Finally, OHTOU et al. (US 2020/0020689) discloses a method of making high performance semiconductor device involving locating a sacrificial gate structure over a top portion of first and second vertical structures and over a portion of a first isolation layer. A second isolation layer is deposited over the first and second vertical structures and the first isolation layer such that the second isolation layer surrounds a sidewall of the sacrificial gate structure. The sacrificial gate structure is etched to expose each multilayer nano-sheet stack of the first and second vertical structures. First nano-sheet layers are removed from each exposed multilayer nano-sheet stack to form suspended second nano-sheet layers. A metal gate structure is formed to surround the suspended second nano-sheet layers.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898